NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      AUG 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 TAMARA TRICIA ROBERSON,                         No. 15-35394

                  Plaintiff-Appellant,           D.C. No. 3:13-cv-05298-RBL

   v.
                                                 MEMORANDUM*
 TACOMA COMMUNITY COLLEGE,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Tamara Tricia Roberson appeals pro se from the district court’s summary

judgment in her employment action alleging race-based discrimination and

retaliation claims under Title VII and the Fair Labor Standards Act (“FLSA”). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Vasquez v. County

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004) (summary judgment); Quillin v.

Oregon, 127 F.3d 1136, 1138 (9th Cir. 1997) (dismissal for lack of subject matter

jurisdiction). We may affirm on any basis supported by the record. Gordon v.

Virtumundo, Inc., 575 F.3d 1040, 1047 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment on Roberson’s

discrimination claim because Roberson failed to raise a genuine dispute of material

fact as to whether defendant’s legitimate, nondiscriminatory reasons for its

reassignment of some of Roberson’s job duties and Roberson’s classification as an

exempt, temporary employee were pretextual. See Vasquez, 349 F.3d at 640-42 &

n.5 (setting forth the burden shifting framework for Title VII employment

discrimination claims).

      Summary judgment on Roberson’s retaliation claim was proper because

Roberson failed to raise a genuine dispute of material fact as to whether

Roberson’s EEOC complaints were the “but-for cause” of defendant’s

reassignment of some of her job duties and change in its appointment notification.

See Westendorf v. W. Coast Contractors of Nev., Inc., 712 F.3d 417, 422 (9th Cir.

2013) (setting forth elements of a prima facie case of retaliation under Title VII,

and explaining that plaintiff must show that protected conduct was a “but-for

                                          2                                    15-35394
cause” of the adverse employment action). Even if Roberson established a prima

facie case, Roberson failed to raise a genuine dispute of material fact as to whether

defendant’s legitimate, non-discriminatory reasons for the reassignment of her job

duties and appointment notification were pretextual. See Munoz v. Mabus, 630

F.3d 856, 865 (9th Cir. 2010) (“[The] plaintiff bears the ultimate burden of

showing defendant’s stated reasons to be merely pretextual, once defendant has

given legitimate, non-retaliatory grounds for its actions.”).

      The district court properly dismissed Roberson’s claims under the FLSA

because defendant is immune under the Eleventh Amendment. See Alden v.

Maine, 527 U.S. 706, 758 (1999) (state immune under the Eleventh Amendment

from claim brought under the FLSA).

      We reject as unsupported by the record Roberson’s contention that the

district court did not address her state law misclassification argument.

      AFFIRMED.




                                           3                                   15-35394